Abatement Order filed November 8, 2016




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00653-CV
                                   ____________

THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION
                         OF P.P.


                      On Appeal from Probate Court No. 3
                            Harris County, Texas
                        Trial Court Cause No. I230121

                            ABATEMENT ORDER

      This is an appeal from an order to administer psychoactive medication. See
Tex. Health & Safety Code Ann. §§ 574.106, 574.108 (West 2010). We must give
this appeal preference over all other cases and advance the appeal on the docket. Id.
§ 574.070(e). Appellant’s brief was due October 24, 2016. No brief has been filed.

      A patient for whom an application for an order to authorize the administration
of a psychoactive medication is filed is entitled to representation by a court-
appointed attorney who is knowledgeable about issues to be adjudicated at the
hearing. Id. § 574.105(1). A patient may appeal an order to administer psychoactive
medication in the manner for an appeal of an order requiring court-ordered mental
health services. See id. §§ 574.108, 574.040 (governing appeal of order requiring
court-ordered mental health services). In mental health proceedings, “the State
undertakes to act in parens patriae, thereby imposing on the State a duty to accord
due process, which necessarily includes the duty to ensure that a person subjected to
these proceedings is afforded the opportunity of legal counsel at every step therein.”
In re Ortiz, 640 S.W.2d 67, 67 (Tex. App.—Amarillo 1982, no writ); accord In re
L.E.H., 228 S.W.3d 219, 220 (Tex. App.—San Antonio 2007, no writ) (quoting
Ortiz).

      Appellant was represented by counsel at the hearing in the probate court. That
lawyer has notified this court that he does not represent appellant on appeal.

      Accordingly, we ORDER the judge of Probate Court No. 3 of Harris County,
Texas, to immediately conduct a hearing to determine whether appellant desires to
prosecute this appeal, and, if so, whether appellant is entitled to appointed counsel
on appeal. The judge shall appoint an appellate counsel for appellant if necessary.
The judge shall see that a record of the hearing is made, shall make findings of fact
and conclusions of law, and shall order the trial clerk to forward a record of the
hearing and a supplemental clerk’s record containing the findings and conclusions.
The transcribed record of the hearing, and supplemental clerk’s record shall be filed
with the clerk of this court on or before November 23, 2016.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion. It is the responsibility of any party
seeking reinstatement to request a hearing date from the trial court and to schedule
a hearing in compliance with this court’s order. If the parties do not request a hearing,
the court coordinator of the trial court shall set a hearing date and notify the parties
of such date.



                                    PER CURIAM